Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 12/09/2021, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1, 2, 4, 6, 8-17 are pending in this application.
Claims 8-10 have been amended.
Claims 15-17 are new.
Claims 1, 2, 4, 6, 8-17 have been rejected.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 
having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	 Claims 1, 2, 4, 8,11, 12, 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matz et al. GB 1490144 in view of Smittle et al. US 2016/0029667 in view of Zabel et al. USPN 5487910 in view of Manning et al. US 2006/0088574.

6. 	It is to be noted that claim 8 is independent claim having method claims followed by the amounts of ingredients used to make protein drink using the method steps to make a protein drink. Therefore, the method steps are addressed first.
Regarding claims 1, 8, 12, 14, Martz et al. discloses a ready-to-drink protein beverage having other nutritional ingredients like sugar, vitamins etc. in 10 Oz. of liquid in a can (at least on page 4 lines 22-25; Example 1). Martz et al. also discloses that the 
eliminated (at least in page 5 lines 32-35). It is to be noted that the meat is from frozen meat stock (page 5 line 5). Therefore, the blending step meets “grinding cooled or defrosted meat” as claimed in claim 8. It is Known that the grinding apparatus to ground meat is a mincing apparatus to meat “meat mincer” of claim 8.
Matz et al also discloses that the tomato based beverage can be made by two ways (a) using tomato paste or using tomato juice (page 4 lines 15-20). Matz et al also discloses that the beverage can include sugar, salt, fruit juices, spices, extracts essential oils, flavors etc. (page 3 lines 10-15) and tomato puree can be considered as source of tomato solid to make tomato juice and this method provides first the protein is dissolved in hot water and then added to the tomato juice along with the other ingredients (page 3 lines 35-45).
It is to be noted that the mixing is performed in a way to eliminate all proteins lumps and hot water is added in order to reduce thickness of the liquid followed by adding tomato paste with agitation and finally heating at 170-180 degree F (i.e. around 85 degree C) (pages 5 last paragraph to page 6 first para) and tomato paste can be substituted with tomato puree as desired (page 4 line 14-15).
Matz et al. discloses that the protein be dissolved first in hot water (page 3 lines 40-45) and it includes frozen meat stock also (at least page 4, 5) and meat protein can be 50% of the total protein content (at least in claim 9 of Matz et al.).
production of meat broth made out of ‘added ground meat’ as claimed in claim 1 and ‘by bringing the meat broth to the boil’ as claimed in claim 8.
Smittle et al. discloses that meat from various sources ([0031]) can be heated to 130-270 degree F (about 125 degree C) for 20 to 240 minutes (at least in claims 87, 89
of Smittle et al.) in order to digest the meat to have in slurry form having moisture content of at least about 74% by weight ([0035]) which can be used to prepare a puree ([0038]) for human or animal consumption ( [0038]) and may be digested with enzymes ( [0037]) and can be made by grinding (at least in claim 52) engaging a jacketed blender and any kind of heating apparatus including any type of oven or heat exchangers including pressure cooker [0066]). It is also to be noted that the meat slurry of Smittle et al. can be of any physical form also ([0080]) and can be in many desired types also ([0080]). Therefore, a puree ([0038]) which can be made by any suitable device ([0066]) i.e. to serve as pureeing device can have fine particles if it is without removing fine particles as claimed in claim 8.  Therefore, jacketed blender and in combination with the heating apparatus including any type of oven or heat exchangers including pressure cooker as disclosed by Smittle et al. ([(0066]) can perform at least two of the steps sequentially and therefore, it reads on “at least two of the steps sequentially overlap” as claimed in claim 14.
It is to be noted that cooking at the disclosed high temperature range of Smittle et al. at 130-270 degree F (about 125 degree C) for 20 to 240 minutes (at least in claims 87,89) makes meat broth as also disclosed by Zabel et al. (in Zabel et al. col 3 lines 55- 
Therefore, the disclosed cooking step reads on “bringing the meat broth to the boil” as claimed in claim 8.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. (page 3 lines 35-40 e.g. protein to dissolve) with the teaching of Smittle et al. to make ground meat to heat it at a high temperature of 270 degree F in order to make the ground meat as liquefied form of meat slurry ([0080]) and this liquefied form of meat slurry which is made by using high temperature to make meat broth as disclosed by Zabel et al. (in Zabel et al. col 3 lines 55-60 e.g. 190 degree F).
Absent showing of unexpected results, the specific amount of boiling condition i.e. temperature and time of boiling is not considered to confer patentability to the claims. As the amount temperature are variables that can be modified, among others, by adjusting the amount of time and boiling temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of boiling temperature in Matz et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired liquefied protein (including meat) in solution as broth. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are 
Matz et al. is silent about the step of “Finely pureeing the broth containing all of the added ground meat.
Matz et al. also discloses that the tomato puree can be incorporated to the meat containing beverage as tomato solid in order to make tomato based protein-rich product (page 3 lines 35-36) and tomato paste can be further added to adjust the solid content
14-15% (page 6 lines 6-8) in order to provide desired tomato flavoring and to make it highly palatable (page 3 lines 2-5). Therefore, it is to be noted that and as discussed above that the “pureeing’” is the type of desired consistency to be achieved with the desired amount of solid content in the composition. Matz et al. discloses that solid content can be adjusted to 14-15% (page 6 and lines 5-7) and it is known and as evidenced by NPL Tomato puree vs paste that the solid content of tomato puree is in general can be 7-24% solid content and paste is greater than 24% solid content (page 2, 3.2.1, 32.2).
Smittle et al. also discloses that the meat product of disclosed by Smittle et al. which can be in liquid form ([0080]) can be considered as meat broth because cooking at the disclosed temperature range makes meat broth which can be used further to make puree ((0038).
Smittle et al. discloses that meat slurry as meat broth can be used to prepare a puree ([0038]) for human or animal consumption ([0038]).
Therefore, pureeing the broth and followed by pouring in can (in Martz et al., at least on page 4 lines 22-25; Example 1).

Matz et al. also discloses that the tomato based ready to drink beverage can be poured in a can (page 4 lines 23-25) and further heat treatment is performed to protect against microbiological spoilage using sterilization method (page 6 lines 10-15) and sterilization of the final product can be performed by pasteurization method followed by packaging in cans (page 3 lines 33-35) to meet “sterilizing the protein drink” as claimed in claim 8.

Martz et al. discloses that the percent amount of protein can be 16.25 to 18.00 gm protein per 250-350 ml beverage (at least in claim 6 of Matz et al.) includes meat stock protein: vegetable protein can be 1:1 by weight of the protein (at least in page 2 lines 5-10 and in claim 10 of Matz et al.) which meets and overlaps the claimed percent amount of protein in claims 8 and 1.
Matz et al. also discloses that water 1873 lbs. out of 2637 lbs. (at least in page 4 of Marz et al.) and about 70% (water) with about 8.7% frozen meat stock which is modified by Smittle et al. (70% water of Matz et al. modified by Smittle’s meat broth) , totaling about 79% meat broth (at least in page 5 of Marz et al.) in the composition.
The only deficiency of Matz et al. is that Matz et al. disclose the use of about 79% by weight, while the present claims require 80% by weight.
It is apparent, however, that the instantly claimed amount of 80% by weight and that taught by Matz et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties’.

Martz et al. is silent about the claimed amount of fat, carbohydrate etc.
Manning et al. discloses that a ready-to-drink beverage having protein ([0483], [0484]) in the drink can include fats in an amount from 2.0 to 7.0 wt. % of the total
nutritional supplement (at least in claims 1, 26 of Manning et al.) or 8 gm fat in 8-floz. (claim 29), and blends of two carbohydrates e.g. fructose and maltodextrin as slow digesting sugars in an amount of 4 to 12 wt.% of the nutritional supplement (at least in claim 42) as claimed in claims 8 and 1.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. to include disclosed amounts of fats and carbohydrates and carbohydrate can include sugar also in order to provide respective nutritional source as energy from carbohydrate ([0461]), comprising sugar in order to have desired calorie with desired sweetness and combined with other carbohydrate as slow digesting carbohydrate to provide health benefits (at least in [0468]) and fat to provide calorie energy and also to provide desired nutritional health and medical benefits as well ([at least in [0435]) in the ready-to-drink beverage composition.

Absent showing of unexpected results, the specific amount of consistency of pureed product is not considered to confer patentability to the claims. As the consistency of pureed product are variables that can be modified, among others, by adjusting the amount of solid content, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of solid content for desired pureed form in Matz et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. an ability to move through feeding tubes is achieved (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior 

7. 	Regarding claims 2, 15, Matz et al. discloses that the protein drink comprises vitamins and contains few vitamins and minerals e.g. Vitamin B1, B2 etc. and mineral , calcium etc.  (at least in pages 7, 8) which meets at least one vitamin and one mineral from the claimed “Markush group” of claim 2.

8. 	Regarding claims 4, 16, Manning et al. discloses that a ready-to-drink beverage contains inulin (at least in [0190]) which is known dietary fiber and provides elimination of constipation ([0392]) and is a prebiotic i.e. preferred food for intestinal lactobacilli (probiotic) ([0397]), maltodextrin (at least in [0312]) which is a preferred taste masking
agent ([0378]) and multi-functionality (0466]) and slow- digesting carbohydrate ([0467]) to provide health benefits (at least in [0468]) and skim milk powder as nutritional supplement ([0495]), guar gum as hydrocolloid group thickening agent and eliminates constipation ([0392]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. to include disclosed amounts of specific carbohydrates to provide respective nutritional source inulin (at least in [0190]) which is known dietary fiber and provides elimination of constipation ([0392]) and is a prebiotic i.e. preferred food for intestinal lactobacilli (probiotic) ([0397]), maltodextrin (at least in [0312]) which is a preferred taste masking agent ([0378]) and multi-functionality (0466]) and slow- digesting carbohydrate ([0467]) to provide health .

9.	 Claims 6, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matz et al. GB 1490144 in view of Smittle et al. US 2016/0029667 in view of Zabel et al. USPN 5487910 in view of Manning et al. US 2006/0088574 as applied to claims 1 and 8 and further in view of Zhao et al. US 2001/0002269 and as evidenced by NPL Honey.

10.	 Regarding claims 6, 17, Manning et al. discloses that the nutritional supplement is “ready-to-drink nutritional supplement contains fructose (at least in claim 1 of Manning et al.).
Matz et al. in view of Manning et al. are silent about the claim limitation of “the protein drink comprises honey’.
Zhao et al. discloses that honey is used in such a beverage composition because honey is 173% as sweet as sucrose and absorbs quickly but alleviates the polydipsia symptom, blocks sugar craving, and eating urges and smooths the glycemic response ( at least in [0058]). It is known that honey has fructose as also evidenced by NPL Honey (page 1).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of secondary prior art by including the teaching of Zhao et al. to include honey in such a beverage composition because honey is 173% as sweet as sucrose and absorbs quickly but .

11. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matz et al. GB 1490144 in view of Smittle et al. US 2016/0029667 in view of Zabel et al. USPN 5487910 in view of Manning et al. US 2006/0088574 as applied to claim 8 and further in view of Zhao et al. US 2001/0002269 further in view of Stepherd et al. US 2013/0040037 in view of Yamada et al. USPN 5811147 in view of Bernaert et al. US 2010/0303924 and further in view of Zhao et al. US 2001/0002269 and as evidenced by NPL Honey and as evidenced by NPL Meat stock.

12.	 Regarding claim 9, Matz et al. in view of secondary prior arts disclose carbohydrate, protein, ascorbic acid etc. in such beverage composition (at least in pages 4,5, page 8 and e.g. page 7, Table II part 1, vitamin C).
Martz et al. also discloses that tomato provides palatability and flavor to the beverage composition (on page 3 lines 2-5).
Matz et al. is silent about (a) mixing the broth with bones (b) lecithin (c) cocoa powder d) adding honey.
With respect to (a), 
Firstly, Matz et al. discloses and as mentioned above that Matz et al. discloses “meat stock protein” and “the meat stock protein” can be any edible animal protein soluble in acidic aqueous system (page 2, Table 1, lines 10, 15 below Table 1).  Matz et al. also discloses that the frozen meat stock contain approximately 24-26% protein 
Secondly, Smittle et al. discloses that animal source protein also can include bone (at least in claim 5).
Thirdly, (additionally), Yamada et al. discloses that animal bones having calcium component can be used in powder form to include in foods and beverages in order to provide source of calcium and also as preservative (at least in claim 1 of Yamada et al.) and preserves liquid food (col 10 lines 10-15).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of Smittle et al. in view of secondary prior art by including the teaching of Yamada et al. to include animal bones having calcium component can be used in powder form to include in foods and beverages in order to provide source of calcium and also as preservative (at least in claim 1 of Yamada et al.) and preserves liquid food (col 10 lines 10-15).
With respect to (b) Shepherd et al. US 2013/0040037 discloses that protein beverage may include cocoa powder for cocoa flavor ([0018]). It is also to be noted that

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of secondary prior art to include the teaching of Shepherd et al. to include cocoa powder for cocoa flavor ([0018]) which is also a polyphenol source as disclosed by Bernaert et al. ([0041]-[0046]) and lecithin serves as emulsifying agent as also disclosed by Bernaert et al. ([0076]) can be incorporated into beverage composition.
With respect to (d ), Zhao et al. discloses that honey is used in such a beverage composition because honey is 173% as sweet as sucrose and absorbs quickly but alleviates the polydipsia symptom, blocks sugar craving, and eating urges and smooths the glycemic response ( at least in [0058]). It is known that honey has fructose as also evidenced by NPL Honey (page 1).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of secondary prior art by including the teaching of Zhao et al. to include honey in such a beverage composition because honey is 173% as sweet as sucrose and absorbs quickly but alleviates the polydipsia symptom, blocks sugar craving, and eating urges and smooths the glycemic response (at least in [(0058)).

13. 	Claims 10 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matz et al. GB 1490144 in view of Smittle et al. US 2016/0029667 in view of

Zabel et al. USPN 5487910 in view of Manning et al. US 2006/0088574 as applied to claim 8 and further in view of Smittle et al. US 2016/0029667 and further in view of Purser et al. USPN 5945152 in view of Bernaert et al. 2010/0303924 in view of evidence given by Miller et al. USPN 6406729 further in view of NPL neck bone (2015) and as evidenced by NPL ox.

14. 	Regarding claims 10 and 13, Matz et al. in view of Smittle et al. and secondary prior arts disclose that protein beverage composition can include salt, spices, extracts vegetable cocktail seasonings etc. (page 3 lines 12-18 and page 4 , lines 7- 8 page 5, lines 7-8 e.g. salt, sugar of Matz et al.) .
However, Matz et al. in view of Smittle et al. and secondary prior arts are silent about “seasoned with salt and pepper and brought to boil in water with soup herbs” as claimed in claim 10.
Matz et al. in view of Smittle et al. and secondary prior arts disclose that protein beverage composition can include salt, spices, extracts vegetable cocktail seasonings etc. (page 3 lines 12-18 and page 4 , lines 7- 8 page 5, lines 7-8 e.g. salt, sugar of Matz etal.).
However, Matz et al. in view of Smittle et al. and secondary prior arts are silent about “seasoned with salt and pepper and brought to boil in water with soup herbs’ as claimed in claim 10.


Purser et al.) and flavoring agent can include pepper ( in Purser et al. Example 2) and herbal extract as the source of antioxidant (Examples 1, 3 of Purser et al.).
Regarding the phrase “and to prevent the separation of fat’, it is to be noted that Bernaert et al. 2010/0303924 discloses that lecithin can be used as emulsifying agent ([0076]) and can be incorporated into such beverage composition. Therefore, it is known that lecithin is an emulsifying agent and prevents fat separation is also evidenced by Miller et al. (col 37 lines 30-40).
Regarding boiling for approximately 3 hours, it is to be noted that Matz et al. in view of Smittle et al. and in view of secondary prior arts disclose that cooking at the disclosed high temperature range of Smittle et al. at 130-270 degree F (about 125 degree C) for 20 to 240 minutes (at least in claims 87,89) makes meat broth as also disclosed by Zabel et al. (in Zabel et al. col 3 lines 55-60 e.g. 190 degree F).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of Smittle et al. and secondary prior art to include the teaching of Purser et al. to make seasoned meat in order to have seasoned flavored ground meat which can be heated to boil using the disclosed method of Smittle and Zabel to make meat broth from seasoned meat and the time is 20 to 240 minutes as disclosed by Smittle et al. ( at least in claims 87,89 of Smittle et al.) which encompasses 3 hours claimed time of claim 13.


It is Known that ox neck bone provides both meat and bone (calcium etc nutrients from bone) and can be preferred choice of meat section from Ox /Beef. However, NPL neck bone also discloses that the neck bone of beef is the best source of making bone broth from beef because it is rich in collagen which gives the broth body and rich flavor (Under The best bones for bone broth , 2015) to meet beef is used to produce the meat broth as claimed in claim 10.
It is evidenced that Ox is the castrated bull is used to do heavy work (page 1) and therefore, it belongs to bovine cattle group. Therefore, ox neck is similar beef neck source also as claimed in claim 13. Therefore, the motivation to use beef neck to make soup as mentioned in claim 10 above remains the same for claim 13.
one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Matz et al. in view of Smittle et al. and secondary prior art to include the teaching of NPL neck bone because neck bone of beef is the best source of making bone broth from beef because it is rich in collagen which gives the broth body and rich flavor (Under The best bones for

Response to arguments
15.	Applicants’ amendment of claims 8, 9, and 10 overcome 112 second paragraph rejections of record.


(a) Matz is silent about the production of meat broth made out of ground meat by bringing the meat broth to the boil.
(b) Matz is silent about the step of “[f]inely pureeing the broth containing all of the added ground meat.”
Because Matz uses a protein meat stock having no meat particles, ground or otherwise, there is simply no need whatsoever to finely puree the broth. Thus, Matz is deficient in this teaching, as well. Claim 8 calls for not only the broth to contain all of the added ground meat after pureeing, but that the added ground meat is fully preserved in the protein drink.
(c ) Regarding the amounts of ingredients recited in Claim 8, and dependent Claim 1, Matz combined with secondary references, Smittle and Zabel, are collectively silent about the individual amounts of all the recited ingredients of Claims 8 and 1.
(d) Applicants argued on  page 8, “The Office’s reconsideration of the position taken on p. 10 of the Office Action is respectfully requested. It is respectfully submitted that Matz fails teach the claimed limitation of 80-100% meat broth in the protein drink. More specifically, meat broth is not present at 79% in the Example on p. 4 of Matz. The Office takes the position that water — added to the mixture with all other components q.s. to arrive at 300 gallons — constitutes a meat broth at 79%. However, this example only describes Frozen Meat Stock (with 25% protein) being added at about 7.6% of the 
In response to (a)-(c ), it is to be noted that examiner does not agree that “Matz uses a protein meat stock having no meat particles”. The reason is, Marz et al. discloses and as mentioned above that Matz et al. discloses “meat stock protein” and “the meat stock protein” can be any edible animal protein soluble in acidic aqueous system (page 2, Table 1 , lines 10, 15 below Table 1).  Marz et al. also discloses that the frozen meat stock contain approximately 24-26% protein (page 2, lines 15-17). It is known that “Bone broth” and “Meat stock” are different and “meat stock is made with meat on bone including connective tissue” as is evidenced by NPL Meat stock that it includes meat also (page 2 last paragraph Under “What is meat stock” and page 3 Under Poultry meat stock”, it has whole chicken with giblets and page 4, under beef stock, contains bone and meat together). Therefore, Martz et al. discloses that the proteins are blended (page 5 lines 32-37) and slurry represents protein particles also (page 5 lines 32-37). 
Therefore, Martz et al. discloses both the meat and bone and also discloses  percent amount of other ingredients and tomato paste to address “puree”, therefore, considered as primary prior art. However, Martz et al. is also modified by the respective prior arts to include further specifically “ground meat” from various sources and its processing conditions as taught by Smittle et al.) to modify meat and bone containing 
In response to (d), Matz et al. also discloses that water 1873 lbs. out of 2637 lbs. (i.e. about 71%) plus 200lbs meat stock (i.e. about 7.5%), totaling about 79% by weight   (at least in page 4 of Marz et al.) and/or  about 70% (water) with about 8.7% frozen meat stock , totaling about 79.00% by weight.
Additionally, it is to be noted that and as discussed in the office action above, a person having ordinary skill in the art (PHOSITA) would reasonably have expected that the protein drink composition of Matz et al. (pages 4,5)  could be modified by Smittle et al. 
Matz et al. used the composition as protein drink. Matz et al.  had taught all of the elements of the claimed invention with the exception of the amount o fmeat broth. Based on Smittle’s et al.   teaching of the meat broth, PHOSITA would reasonably have predicted that using a meat broth of Smittle  in place of  water amount of Matz’s composition (pages 4,5) it would result in a make ready-to drink protein beverage by including high amount of dissolved protein comprising meat protein as ‘meat broth’ in combination with tomato puree makes tomato based beverage containing tomato based flavored and highly palatable tomato based protein drink (page 3 lines 3-5, 36) composition which is within the scope of the claims 1, 8. 


(a) “Smittle and Zabel fail to account for the deficiencies in Matz’s teachings. Smittle is directed to forming a meat slurry that is digested and has a lactic acid producing bacteria. 
(b) As noted above, nowhere does Matz teach or suggest using a meat protein component that has meat particles in it. Instead, Matz uses a meat stock that lacks particles or lumps. In Matz, premixed proteins (from the meat stock), salt, vitamins, and minerals are combined, then warm water is slowly added to avoid forming lumps, in other words, to maintain a smooth emulsion for its ready-to-drink beverage. 
(c ) Thus, there would be no apparent reason for one of skill in the art to combine a meat slurry with a lactic acid producing bacteria of Smittle into Matz’s tomato based ready-to-drink protein beverage with any reasonable expectation of success.
(d) While meat from various sources can be heated to a temperature range of 130—270°F in Smittle, it is noted that this range is intended to enhance proteolytic digestion of meat with enzymes and the range encompasses temperatures below and above the boiling point of water. Likewise, the Zabel reference describes heating to 190°F — a temperature below a boiling point temperature for water. Notwithstanding the other deficiencies described above, the cited art does not specifically teach the claimed step of bringing the meat broth to the boil.”
(e ) It is respectfully submitted that one having ordinary skill in the art would not have been motivated to modify Matz’s meat stock that lacks any fine meat particles, by 
(f ) None of the remaining Manning, Zhao, Shepherd, Yamada, Bernaert, Purser, NPL (Honey), NPL (Neck Bone (2015), or NPL (Ox) references, considered individually or as combined, account for the deficiencies of Matz, Smittle, and Zabel discussed above.
	In response, with respect to (a), it is to be noted that this similar argument has been responded in paragraph 16 (a) , above and examiner considers the same response here. 
Therefore, Martz et al. discloses that the proteins are blended (page 5 lines 32-37) and slurry represents protein particles also (page 5 lines 32-37). 
Smittle et al. discloses that meat slurry as meat broth can be used to prepare a puree ([0038]) for human or animal consumption ([0038]). Therefore, a puree ([0038]) which can be made by any suitable device ([0066]) i.e. to serve as pureeing device can have fine particles if it is without removing fine particles from the broth. 
It is also to be noted that Zabel et al. also discloses that meat broth made by Zabel et al. (in Zabel et al. col 3 lines 55- 60 e.g. 190 degree F) is similar to the method of  Smittle et al.( in Smittle et al., at least in claims 87,89)  , therefore,  the condition made by Smittle provides meat broth . It is also to be noted that the meat of Zabel et al.  is made by extracting selected meat having connective tissue (col 3 lines 58-60).  Therefore, this is similar type of meat having similar meat stock protein as disclosed by Matz et al. (page 2, lines 15-17) because this meat stock protein can include meat also  as is evidenced by NPL Meat stock (page 2 last paragraph Under “What is meat stock” 
 With respect to (b), from the above discussion, it is to be noted that the combinations of teachings using Martz et al. in view of Smittle et al. and Zabel et al. teach or suggest using a meat protein component that has meat particles in it.
	With respect to (c ), as discussed above, the three prior arts are combinable and combinations meet the claimed invention.
With respect to (d) , proteolytic digestion is optional (  in Smittle et al. “may be digested” in [0037]). It is also to be noted that the meat slurry of Smittle et al. can be of any physical form also ([0080]) and can be in many desired types also ([0080]). Therefore, a puree ([0038]) which can be made by any suitable device ([0066]) i.e. to serve as pureeing device can have fine particles if it is without removing fine particles
With respect to  (e )  independent claims 1, 8 are broad and therefore, they do not exclude any additional protein or vegetable which can provide puree characteristics of the product with specific desired taste and flavor. Therefore, at this point, Martz et al. is proper primary prior art to address the independent claims 1, 8 art because, it has broad disclosures of animal protein including bone and the final product has puree form. However, Smittle et al. and Zabel et al. have also protein particle having puree form (in Smittle et al. [0038]).
With respect to (f), it is understood from the discussion above that the prior arts by of Matz, Smittle, and Zabel are proper as discussed above. Therefore, other 


Declaration
18.	Applicants argued that “Notwithstanding the traversal of the obviousness rejection on the bases outlined above, in furtherance of prosecution pursuant to 37 C.F.R. §$1.68 and 1.132, a signed declaration by Prof. Dr.-Ing. Giinther Liibbe is also submitted herewith to provide evidence to support patentability that the claimed methos were non-obvious and form surprising and unexpected protein drink products distinct from conventional processes and products formed therefrom.

The Declaration provides comparative test results to demonstrate the advantageous effect of processing and including the amounts of fat and sugar in the protein drink of the claimed invention in the above-identified U.S. application and its European counterpart (EP 3 442 353 from International Application No.PCT/DE2017/000103).
These are briefly presented as follows: 
(a) Applicants compared Protein drink examples having ingredients and amounts according to the currently pending independent claim (e.g. Claim 8 as formulated in Claim 1) are compared to conventional “Beef Broth” (documents of beef broths cited as D1, D2, D3 references listed in the search report in the corresponding European Application) similar to the meat broth described in primary cited reference Matz, with two household- produced beef broths with regard to their specific amounts of fat, sugar and protein.
(b) Visual sensory evaluation was performed to verify fat binding for the inventive protein drink examples C1-C8 and the comparative examples. See e.g., Declaration at §§IV (3)-(5), including subsections 3.2, 4.2, 5.1 and FIGS. 3.1, 4.1 and 4.2, where the inventive protein drinks C1-C8 have no visible fat layer or separation despite having relatively high fat contents ranging from 0.7 to 3.5 wt. %, while the comparative examples exhibit discernable and separated fat layers for all examples except the Bouillon Rind product with no fat content (0 wt. %). The tests show that conventional beef broths and beef bouillons do not sufficiently bind the fat above a fat content of 0.5 wt. % and separate from the liquid as a separate fat phase, and the fat then solidifies during cooling.
 ( c) As further addressed, experimental batches C1 to C8 essentially cover the entire range of protein, fat, water, carbohydrate and sugar content specified in the claims. In Figure 4.2, it can be seen that all samples of the experimental batches (C1 to C8) show no fat loss. The entire amount of meat is homogeneously comminuted, and because of this process, the samples show sufficient dynamic viscosity and a yield point. This process unexpectedly led to formation of a stable permanent fat binding of all test batches of the protein drink in the bottle. In all experimental batches from C1 to C8, no fat separation is seen, even after weeks. Further, it was surprising and unexpected that in contrast to the comparative samples from the prior art, it is shown that with sufficient yield point and dynamic viscosity of the inventive examples, no sedimentation occurs despite being viscous in nature.
In response, The examiner acknowledges this results however, the examples are insufficient to overcome the above rejection because 
(1) applicants has not compared the claimed invention to the teachings of the reference and 
(2), more importantly, the examples are not commensurate in scope with the claims because the examples are directed to specifics not defined by the claims.  The examples no way allow the examiner to determine a trend for the results. Evidence of unexpected results must be clear and convincing.  In re Lohr 137 USPQ 548.  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356.  
In this instance, C1-C8 do not essentially cover the entire range of protein, fat, water, carbohydrate and sugar content specified in the claims.
C1-C8 have specific points and values within the claimed range amounts of the presently claimed invention. However, C1-C8 are not sufficient to compare because in order  establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range.  In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02.
(3) Additionally, applicants must compare the unexpected result considering the closest prior art. For example, in this instance applicants may consider Manning et al. as closest prior art. 
The reason is, Manning et al. discloses any edible fat ([0179]) or fat blends ([0188], [0242]) and two or more protein blends (i.e. can be any protein) ([0224], [0245])  
In order to perform the experiments, however, the entire amount of meat is to be  homogeneously comminuted, and , the samples would show sufficient dynamic viscosity and a yield point in order to  establish the  formation of a stable permanent fat binding of all batches of the protein drink in the bottle as done by the applicants and mentioned in the methodology section of the affidavit of declaration.

19.	Applicants presented the prior art broth results also. Applicants mentioned that “as reflected in the summary prior art meat broths D1- D3 and bouillon have no overlap in protein and fat content and minimal overlap in carbohydrate content. Thus, binding of fat is not of concern for these products. Even with a low fat content of < 0.5 wt. % segregation of the fat occurs, which floats to the surface and gradually crystallizes into a fat layer. As such, the prior art broths and bouillons are entirely distinct from the claimed processes and protein drinks. Similarly, prior art meat broths that have higher fat 
In response, it is to be noted that D1-D3 have not been used as prior arts in the office action. It is understood from the affidavit that these D1-D3 are 'D1 - DATABASE GNPD [Online] MINTEL; November 2013 (2013-11), N.N.: "Beef broth", Database Accession bo ° DATABASE GNPD [Online] MINTEL; November 2015 (2015-11), N.N.: "Beef broth", Database accession D3 ; DATABASE GNPD [Online] MINTEL; January 2016 (2016-01 ), N.N.: "Low sodium beef broth", Database accession no. 3733499. 

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this  final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/   Examiner, Art Unit 1792                                                                                                                                                                                             
/DONALD R SPAMER/Primary Examiner, Art Unit 1799